                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  October 24, 2018
                    FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                             HOUSTON DIVISION

DAVID ALLEN MYERS,              §
                                §
          Plaintiff,            §
                                §
v.                              §               CIVIL ACTION NO. H-17-1589
                                §
NANCY A. BERRYHILL,             §
ACTING COMMISSIONER OF THE      §
SOCIAL SECURITY ADMINISTRATION, §
                                §
          Defendant.            §

                              MEMORANDUM OPINION

      Pending before the court1 are Plaintiff’s Motions for Summary

Judgment2 (Docs. 16 & 19) and Defendant’s Cross-Motion for Summary

Judgment (Doc. 20).        The court has considered the motions, the

responses, the administrative record, and the applicable law.                    For

the reasons set forth below, the court GRANTS Defendant’s motion

and DENIES Plaintiff’s motions.

                              I.    Case Background

      Plaintiff filed this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c)(3) for judicial review of an unfavorable decision by

the       Social   Security        Administration     (“SSA”)     Commissioner

(“Commissioner” or “Defendant”) regarding Plaintiff’s claim for

disability insurance benefits under Title II of the Social Security


      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. Doc. 18, Ord. Dated
Feb. 15, 2018 .
      2
            Although Plaintiff did not title these pleadings as motions, he seeks
a judgment in his favor in each.
Act (“the Act”).

A.   Medical History3

      Plaintiff was born on October 16, 1958, and was forty-five

years old on the alleged disability onset date of February 6,

2004.4

      On February 8, 1996, Plaintiff injured his right knee when he

slipped and fell while working for the United States Post Office.5

On November 1, 1996, an MRI of Plaintiff’s knee revealed a tear of

his medial meniscus.6         Plaintiff underwent surgical treatment on

his right knee.7         Plaintiff then re-injured his right knee in

October 1997 and again in December 1998.8          Due to continuing issues

with his right knee, Plaintiff began receiving steroid injections

in his knee.9

      On   March   18,     1999,   Plaintiff   underwent     an   arthroscopic

evaluation and treatment procedure to repair his right knee after

an MRI revealed a torn medial meniscus.10           During the surgery, the


      3
             Plaintiff attached additional medical evidence to his complaint that
was not part of the administrative record. As discussed below, this new evidence
is not material. Accordingly, it is not considered in this section.

      4
            See Tr. of the Admin. Proceedings (“Tr.”) 13, 58.

      5
            See Tr. 363-65, 400.

      6
            See Tr. 373.

      7
            See Tr. 370.

      8
            See Tr. 370, 400.

      9
            See Tr. 368-72.

      10
            See Tr. 341.

                                       2
surgeon     discovered     that    Plaintiff      also    had    a   “grade   II

chondromalacia       medial     tibial       plateau,”    and    a   “grade   II

chondromalagcia       medial     femoral      condyle    and    lateral    tibial

plateau.”11       The following procedures were performed during the

surgery:    (1)    “arthroscopic     partial     medial   meniscectomy;”      (2)

“chondroplasty medial tibial plateau;” (3) “chondroplasty medial

femoral condyle;” and (4) “chondroplasty lateral tibial plateau.”12

     As a result of his prior accidents and post-surgery gait,

Plaintiff began to have back problems.13 On July 8, 1999, Plaintiff

underwent an MRI of his back that revealed a disc herniation at the

L5-S1 disc.14       To help with his back issues, Plaintiff began

physical therapy.15 In December 2000, Plaintiff’s doctor determined

that after several years of failed conservative treatments, a

surgical procedure was necessary.16            On January 9, 2001, Plaintiff

underwent     “mini-open       retro-peritoneal     exposure      lumbar    spine

surgery,” and “anterior lumbar interbody decompression & fusion

surgery” for his “degenerative disc disease, L5/S1, [and] lumbar

radiculopathy.”17

     11
            See Tr. 341.

     12
            See Tr. 341.

     13
            See Tr. 369, 372.

     14
            See Tr. 367.

     15
            See Tr. 459-62.

     16
            See Tr. 456-58.

     17
            See Tr. 336, 384-98.

                                         3
     Following his back surgery, Plaintiff began a routine of

physical therapy and was instructed to take anti-inflammatory

medications as needed.18       In November 2001, Plaintiff was given an

injection in his back and was told that he was able to begin

working light duty for four hours per day.19            Plaintiff was to

refrain from any heavy lifting, carrying, or bending.20

     There is a lengthy absence in Plaintiff’s medical records

before Plaintiff began experiencing back pain again in March 2004.21

In April 2004, a CT scan was taken of Plaintiff’s back.            The CT

scan revealed that Plaintiff had disc bulges at his L3-4 and L5-S1

discs.22     At a follow-up appointment in February 2005, Michael

Shapiro, M.D. (“Dr. Shapiro”), found that Plaintiff had lumbago, a

lumbar     sprain,   lumbar    disc   degeneration,   and   adjacent   disc

pathology.23    Plaintiff’s difficulties with his back continued and,

in March 2005, Plaintiff began receiving injections in his back.24

Although the exact date is unclear from the record, Dr. Shapiro

found that Plaintiff was “totally disabled from work activity” as



     18
             See Tr. 448-56.

     19
             See Tr. 447.

     20
             See Tr. 447.

     21
             See Tr. 444-45.

     22
             See Tr. 375.

     23
             See Tr. 443.

     24
             See Tr. 433-41.

                                       4
early as September 2005.25

     In October 2005, Plaintiff was seen for a increase in pain and

mechanical popping in his knees.26          John Feder, M.D. (“Dr. Feder”),

diagnosed Plaintiff with osteoarthritis in both knees.27                     At the

time, Plaintiff was able to walk unassisted.28               In November 2005,

after continued difficulties with lower back pain, Dr. Shapiro

diagnosed Plaintiff with failed back syndrome.29

     Plaintiff’s medical history is not documented again until

March 2008 when Plaintiff underwent another MRI of his spine.30 The

MRI revealed that Plaintiff had: (1) a “[s]light exaggeration of

the mid   lumbar   lordosis     with   diffuse       disc   bulging    and    facet

arthrosis contributing to mild central canal stenosis and bilateral

neural    foraminal       narrowing    at     L3-L4     without      nerve     root

compression;”   (2)   degenerative         changes    present   in    his    “lower

thoracic spine where there may be neural foraminal narrowing

without cord compression;” (3) a maintained posterior fusion and

preserved interbody fusion at L5-S1; (4) “no compromise of the

central canal or exiting nerve roots at L5-S1;” and (5) “no



     25
           See Tr. 431-32.

     26
           See Tr. 429-30.

     27
           See Tr. 429-30.

     28
           See Tr. 429-30.

     29
           See Tr. 426-27.

     30
           See Tr. 424.

                                       5
abnormal        enhancement       []   present   following   administration     of

intravenous contrast material.”31

       Another MRI of Plaintiff’s back was taken in October 2008.32

The MRI revealed that Plaintiff had: (1) “mild disc degeneration at

multiple levels in [his] upper midthoracic spine;” (2) “disc

extrusions at nearly every level” with the largest being to the

left at T4-5; and (3) encroachments by the extrusions to a “mild

degree upon the left anterolateral aspect of [his] spinal cord.”33

       In July 2009, Plaintiff went in for a check up with continued

back    pain.        Dr.   Shapiro     stated    that   Plaintiff’s   status   was

unchanged and he remained with pain and complete impairment.34                 In

August 2009 Plaintiff went in for an appointment with Dr. Feder

complaining of pain in both knees.               Dr. Feder found that Plaintiff

had an internal derangement of his knee joint and prescribed a

physical therapy plan.35

       The rest of Plaintiff’s medical history occurred well after

his date last insured (“DLI”) and, for the reasons discussed below,

will not be recounted here.

B.   Application to SSA



       31
                See Tr. 424.

       32
                See Tr. 423.

       33
            `   See Tr. 423.

       34
                See Tr. 421-22.

       35
                See Tr. 419-20.

                                            6
      Plaintiff applied for disability insurance benefits on April

9,   2013,   claiming      an   inability   to   work   since   his   disabling

condition occurred on February 6, 2004.36               Plaintiff claimed the

following disabling conditions: (1) depression; (2) anxiety; (3)

high blood pressure; (4) spinal fusion with stenosis and herniated

discs; (5) surgery on both knees; (6) hip problems; (7) arthritis;

and (8) chronic pain.37          On May 15, 2013, Plaintiff completed a

disability report, where his alleged conditions were not listed,

but he claimed to have difficulty sitting, standing, and walking.38

Plaintiff completed another disability report on October 2, 2013,

where again, he did not list his alleged conditions, but did state

that his abilities to sit, stand, kneel, squat, sleep, and remember

were affected and that he suffered from anxiety and depression.39

      On July 11, 2013, due to insufficient evidence, the SSA found

Plaintiff not disabled at the initial level of review.40                    On

September 20, 2013, Plaintiff requested a hearing before an ALJ.41

The ALJ granted Plaintiff’s request and scheduled the hearing on

August 7, 2014.42

      36
             See Tr. 13, 129-33, 141.

      37
             See Tr. 58.

      38
             See Tr. 141-43.

      39
             See Tr. 189-194.

      40
             See Tr. 61-62.

      41
             See Tr. 72.

      42
             See Tr. 73-109.

                                        7
C.   Hearing

     At the hearing, Plaintiff and a vocational expert, Cassandra

Humphreys (“Humphreys”), testified.43 Plaintiff was not represented

by an attorney.44

     Plaintiff testified that he lived with his wife, son, and

daughter in a two-story house.45        Plaintiff attained a high school

education and completed a four-year journeyman program for sheet

metal workers.46    Plaintiff worked as a sheetmetal worker for ten

years before beginning his job at the United States Postal Service

(“USPS”)   as   a   mail    processing    machine   operator   in   1995.47

Plaintiff’s job as a machine operator required him to load and

unload trucks and machines, and push and pull large metal bins.48

     Plaintiff testified that he first hurt himself in February

1996 when he slipped while working at the post office.49              As a

result of the fall, Plaintiff tore his meniscus in his right leg,

damaged his elbow and ankle, and bruised his back and head.50

Plaintiff returned to work a week or two later and re-injured his

     43
           See Tr. 32.

     44
           See Tr. 32.

     45
           See Tr. 36-37.

     46
           See Tr. 37-38.

     47
           See Tr. 38-39.

     48
           See Tr. 42.

     49
           See Tr. 40-41.

     50
           See Tr. 40-41.

                                    8
right knee in July 1996.51     Plaintiff’s condition worsened and he

underwent surgery on his right knee in November 1996.52             Plaintiff

went back to work until 1999 when he had to have a second knee

surgery on his right knee.53         Plaintiff’s back had begun hurting

during this period of time.54             Plaintiff kept working and, in

January 2001, he required a spinal fusion surgery.55             Plaintiff was

out of work for six months to one year following the surgery.56 When

Plaintiff returned to work he was supposed to be assigned a

sedentary    position,    however,    there   were   none   at    Plaintiff’s

workplace so he went back to his pre-surgery job.57          The exertional

job requirements caused Plaintiff’s back pain to recur.58

     Plaintiff testified that by 2004, the pain medications he was

taking were insufficient to sustain his level of work at the job.59

Plaintiff’s medications made him sleepy and he would occasionally

have numbness in his legs causing him to fall when he was walking




     51
            See Tr. 41.

     52
            See Tr. 41.

     53
            See Tr. 43.

     54
            See Tr. 43.

     55
            See Tr. 44.

     56
            See Tr. 44.

     57
            See Tr. 45.

     58
            See Tr. 45.

     59
            See Tr. 46.

                                      9
or standing.60    Plaintiff claimed that he developed depression and

anxiety during this period.61 Plaintiff’s anxiety made it difficult

for him to sit in the back of vehicles, be in tight areas, or fly

in airplanes.62

     Plaintiff’s superiors eventually became dissatisfied with his

job performance in light of his health issues and, in 2004,

Plaintiff was told that he had to seek workers’ compensation

benefits.63   Then, in 2009, Plaintiff was told that he had to file

for disability retirement or quit.64   Accordingly, Plaintiff filed

for disability insurance benefits.65      Prior to 2009, Plaintiff

claims he had been told that he could not file for Social Security

benefits when he was receiving workers’ compensation benefits.66 For

that reason, Plaintiff did not file for Social Security benefits

until after his DLI.67

     Plaintiff testified that at the time of the hearing he had the

following problems:(1) his legs “gave out” on him regularly causing

him to fall; (2) constant pain in his knees, back, and head; (3)


     60
          See Tr. 46.

     61
          See Tr. 46.

     62
          See Tr. 46.

     63
          See Tr. 47-78.

     64
          See Tr. 48-49.

     65
          See Tr. 48-49.

     66
          See Tr. 48-49.

     67
          See Tr. 49.

                                  10
“extreme” headaches; (4) trouble sleeping due to stress or pain;

(5) numbness and tingling from pinched nerves in his back;                    (6)

randomly   falling   asleep;    (7)    anxiety;    and    (8)    depression.68

Plaintiff was receiving injections in his knees every six months

and in his back, as needed.69

     The   ALJ   questioned    Humphreys   next.         The    ALJ   began   by

presenting a hypothetical where a person was able to: (1) do light

work; (2) lift ten pounds frequently and up to twenty pounds; and

(3) stand for six hours or sit for six hours.70            The hypothetical

also provided that the person would be able to sit and stand at

will and could not climb ladders, ropes, or scaffolds.71              Humphreys

testified that in such a situation the person would be unable to

return to Plaintiff’s past relevant work.72         She also opined that

Plaintiff’s skills did not transfer to any other occupations.73

Humphreys testified that based on the stipulated situation, the

hypothetical person with Plaintiff’s limitations would be able to

work as a shredder, laundry sorter, or garment sorter.74



     68
           See Tr. 50-52.

     69
           See Tr. 52.

     70
           See Tr. 54.

     71
           See Tr. 54.

     72
           See Tr. 54.

     73
           See Tr. 55.

     74
           See Tr. 55.

                                      11
D.   Commissioner’s Decision

     On July 1, 2015, the ALJ issued an unfavorable decision.75 The

ALJ found that Plaintiff last met the insured status requirements

of the Social Security Act on December 31, 2009, his DLI, and that

Plaintiff had not engaged in substantial gainful activity from

February 6, 2004, the alleged onset date, through his DLI.76                The

ALJ found the relevant period to be from February 6, 2004, to

Plaintiff’s DLI, and only considered evidence prior to Plaintiff’s

DLI.77    The ALJ recognized the following impairments as severe:

“degenerative disc disease with radiculopathy; post lumbar fusion

(January 2001); osteoarthritis of bilateral knees; and obesity.”78

The ALJ found that Plaintiff’s severe impairments, individually or

collectively,    did      not   meet   or    medically   equal   the   disorders

described in the listings of the regulations79 (the “Listings”).80

In particular, the ALJ considered Section 1.00 et seq., of the

Listings.81   The ALJ focused on Section 1.02, major dysfunction of

a joint, Section 1.04, disorders of the spine, and Section 1.00(Q),



     75
            See Tr. 10-27.

     76
            See Tr. 13, 15.

     77
            See Tr. 24.

     78
            See Tr. 15.

     79
            20 C.F.R. Pt. 404, Subpt. P, App. 1.

     80
            See Tr. 15.

     81
            See Tr. 16.

                                        12
obesity.82      The    ALJ     found   that   Plaintiff    did   not   meet   the

requirements of Section 1.02 because he was able to “ambulate and

perform fine and gross movements effectively” during the relevant

period.83      The     ALJ     found   that   Plaintiff    did   not   meet   the

requirements of Section 1.04 because “he lack[ed] the requisite

nerve root     or     spinal    cord   compromise   with   motor   and   sensory

deficits and there is no evidence of spinal arachnoiditis or lumbar

spinal stenosis resulting in pseudoclaudication.”84                Finally, the

ALJ found that Plaintiff did not meet the requirements of Section

1.00(Q) because Plaintiff’s obesity did not have the requisite

impact on the functioning of Plaintiff’s bodily systems.85

     In determining Plaintiff residual functional capacity (“RFC”),

the ALJ discussed Plaintiff’s injuries, symptoms, and medical

treatment.86    The ALJ found that “claimant’s statements concerning

the intensity, persistence and limiting effects of these symptoms

are not entirely credible.”            The ALJ found that Plaintiff could

perform light work consisting of “lifting and/or carrying twenty

pounds occasionally and ten pounds frequently; standing and/or

walking about six hours total in an eight-hour workday; and sitting



     82
             See Tr. 16-17.

     83
             See Tr. 16.

     84
             See Tr. 16.

     85
             See Tr. 16-17.

     86
             See Tr. 17-25.

                                         13
about six hours total in an eight-hour workday.”87         Plaintiff’s

light work was subject to the conditions that he be allowed the

option to sit and stand at will and he could never climb ladders,

ropes, or scaffolds.88       The ALJ determined that, while Plaintiff

could not perform his past relevant work, he could perform other

jobs in the national or regional economy, such as shredder, laundry

sorter, and garment sorter, and was therefore not disabled.89

     Plaintiff appealed the ALJ’s decision, and on January 4, 2017,

the Appeals Council denied Plaintiff’s request for review, thereby

transforming the ALJ’s decision into the final decision of the

Commissioner.90     After receiving the Appeals Council’s denial,

Plaintiff timely sought judicial review of the decision by this

court.91

             II.   Standard of Review and Applicable Law

     The court’s review of a final decision by the Commissioner

denying disability benefits is limited to the determination of

whether: 1) the ALJ applied proper legal standards in evaluating

the record; and 2) substantial evidence in the record supports the

decision.    Waters v. Barnhart, 276 F.3d 716, 718 (5th Cir. 2002).



     87
            See Tr. 17.

     88
            See Tr. 17.

     89
            See Tr. 25-26.

     90
            See Tr. 3-8.

     91
            See Doc. 1, Pl.’s Compl.

                                       14
A.   Legal Standard

       In order to obtain disability benefits, a claimant bears the

ultimate burden of proving he is disabled within the meaning of the

Act.    Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991).         Under

the applicable legal standard, a claimant is disabled if he is

unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment. . . which

has lasted or can be expected to last for a continuous period of

not less than 12 months.”       42 U.S.C. § 423(d)(1)(a); see also

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).                The

existence of such a disabling impairment must be demonstrated by

“medically acceptable clinical and laboratory diagnostic” findings.

42 U.S.C. § 423(d)(3), (d)(5)(A); Jones v. Heckler, 702 F.2d 616,

620 (5th Cir. 1983).

       To determine whether a claimant is capable of performing any

“substantial    gainful   activity,”   the   regulations   provide    that

disability claims should be evaluated according to the following

sequential five-step process:

       (1) a claimant who is working, engaging in a substantial
       gainful activity, will not be found to be disabled no
       matter what the medical findings are; (2) a claimant will
       not be found to be disabled unless he has a “severe
       impairment;” (3) a claimant whose impairment meets or is
       equivalent to [a Listing] will be considered disabled
       without the need to consider vocational factors; (4) a
       claimant who is capable of performing work that he has
       done in the past must be found “not disabled;” and (5) if
       the claimant is unable to perform his previous work as a
       result of his impairment, then factors such as his age,
       education, past work experience, and [RFC] must be

                                  15
      considered to determine whether he can do other work.

Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir. 1994); see also 20

C.F.R. § 404.1520.   The analysis stops at any point in the process

upon a finding that the claimant is disabled or not disabled.

Greenspan, 38 F.3d at 236.

B.    Substantial Evidence

      The widely accepted definition of “substantial evidence” is

“that quantum of relevant evidence that a reasonable mind might

accept as adequate to support a conclusion.” Carey v. Apfel, 230

F.3d 131, 135 (5th Cir. 2000).        It is “something more than a

scintilla but less than a preponderance.”     Id.   The Commissioner

has the responsibility of deciding any conflict in the evidence.

Id.    If the findings of fact contained in the Commissioner’s

decision are supported by substantial record evidence, they are

conclusive, and this court must affirm.    42 U.S.C. § 405(g).

      Only if no credible evidentiary choices of medical findings

exist to support the Commissioner’s decision should the court

overturn it.    See Johnson v. Bowen, 864 F.2d 340, 343-44 (5th Cir.

1988).    In applying this standard, the court is to review the

entire record, but the court may not reweigh the evidence, decide

the issues de novo, or substitute the court’s judgment for the

Commissioner’s judgment.     Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999).    In other words, the court is to defer to the decision

of the Commissioner as much as is possible without making its


                                 16
review meaningless.       Id.

                                III. Analysis

       Plaintiff requests judicial review of the ALJ’s decision to

deny    disability   benefits.         Plaintiff   asserts   that   the   ALJ’s

decision contains the following errors: (1) not all of Plaintiff’s

medical information was used to form a final opinion; (2) new

medical information shows that Plaintiff was disabled prior to his

DLI; and (3) personnel at the USPS incorrectly told Plaintiff that

he could not file for social security benefits while he was on

workers’ compensation.92        Defendant argues that the ALJ’s decision

is legally sound and is supported by substantial evidence.

A.     The ALJ Properly Considered Only Evidence Prior to 2010

       The ALJ only considered medical evidence from before December

31, 2009, Plaintiff’s DLI.93 Plaintiff argues the ALJ erred because

he failed to consider all of Plaintiff’s medical information.

       Plaintiff is correct that not all of his medical information

was considered.       However, that was not an error by the ALJ.

Material evidence relates to the period for which benefits were

denied, not to later-acquired disabilities or to post-hearing

deterioration of Plaintiff's condition.            Johnson v. Heckler, 767

F.2d 180, 183 (5th Cir. 1985).           Accordingly, any medical records

dated after Plaintiff’s DLI are not material to the question of


       92
            See Doc. 1, Pl.’s Compl.

       93
            See Tr. 24.

                                        17
whether Plaintiff was disabled before his DLI.          The ALJ did not err

in refusing to consider Plaintiff’s medical records dated after

Plaintiff’s DLI.

B.   Plaintiff’s New Medical Evidence Cannot Be Considered

     Plaintiff        attached   numerous   new   medical   records     to   his

complaint and argues that this new medical evidence shows that

Plaintiff was disabled prior to his DLI.94

     The court may remand a case to the Commissioner for further

action if there is a showing that new evidence not in the record

"is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding."

42 U.S.C. § 405(g).        "For new evidence to be material, there must

exist the `reasonable possibility that it would have changed the

outcome of the [Commissioner's] determination'" had the evidence

been presented.        Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir.

1981).

     The majority of the new medical evidence is immaterial because

it dates well after Plaintiff’s DLI.95            Heckler, 767 F.2d at 183.

However, some of the new evidence is within the relevant time

period.96   The new evidence includes diagnoses of: (1) “[s]tatus

post lumbar decompression and fusion;” (2) “[l]umbar sprain;” (3)


     94
            See Doc. 1-1, Ex. 1 to Pl.’s Compl., New Medical Records.

     95
            See id.

     96
            See id.

                                      18
“[l]umbar degenerative disc disease;” (4) “[o]steoarthritis, right

knee;” (5) “[s]tatus post right knee arthroscopy and partial medial

meniscectomy;” (6) “[b]ilateral knee osteoarthritis;” (7) “[r]ight

sacroiliac      joint   dysfunction;”       (8)      “[b]ilateral     lumbar

radiculopathy;” and (9) “chronic back pain.”97          With the exception

of the diagnosis of right sacroiliac joint dysfunction, these

diagnoses are also found in the medical evidence that the ALJ

considered.98   The diagnoses of right sacroiliac joint dysfunction

occurred on July 1, 2003, and September 11, 2003, during which time

Plaintiff was able to maintain his employment.99                The medical

evidence considered by the ALJ shows that in visits occurring in

early 2004 and throughout 2005, Plaintiff was no longer diagnosed

with sacroiliac joint dysfunction.100          Hence, even if the 2003

diagnosis was considered by the ALJ, it would not change his

finding of not disabled.

     The new evidence also includes: (1) information regarding

Plaintiff’s occupations before he quit working; (2) forms filled

out by Plaintiff’s physician for worker’s compensation following

his spinal fusion surgery; and (3) a 2004 letter from Plaintiff to

the U.S. Department of Labor accusing his boss of refusing to



     97
           See id. pp. 21-22, 65-70, 72-73, 77-82.

     98
           See Tr. 427, 430, 432, 435-36, 438, 440, 443.

     99
           See Doc. 1-1, Ex. 1 to Pl.’s Compl., New Medical Records pp. 65-70.

     100
           See Tr. 375-78, 432, 435-36, 438, 440, 443-45.

                                     19
accept his workers’ compensation injury recurrence form.101 The new

evidence would not have influenced the ALJ’s decision had it been

presented.     Accordingly, all of the new evidence attached to

Plaintiff’s complaint is immaterial and does not necessitate that

this case be remanded.

C.    The Court May Not Consider What USPS Personnel Told Plaintiff

      Plaintiff alleges that USPS personnel told him that he could

not file for social security benefits while he was receiving

workers’ compensation benefits. Plaintiff’s argument falls outside

the scope of the court’s review.          The ALJ’s decision was based on

a determination that Plaintiff was not disabled prior to his DLI

and did not rest on the timing of his application.                Thus, even if

the court considered Plaintiff’s argument, Plaintiff was not harmed

by the alleged false statement by USPS personnel.

D.    Substantial Evidence in the Record Supports the ALJ’s Decision

      Plaintiff   argues    generally     that   not   all   of    his   medical

evidence was considered by the ALJ.102           The court has determined

that the ALJ properly disregarded evidence post-dating Plaintiff’s

DLI. The court liberally construes Plaintiff’s argument to be that

the ALJ’s decision was not supported by substantial evidence in the

record.     The ALJ conducted a thorough analysis of Plaintiff’s



      101
            See id. pp. 40-41, 64, 71, 74.

      102
            See Doc. 1, Pl.’s Compl. p. 1; Docs. 16 & 19, Pl.’s Cross Mot. for
Summ. J. pp. 1-2.

                                     20
medical records and Plaintiff does not point to a specific issue.

Accordingly, the court conducts a general review of the ALJ’s

factual and legal conclusions.

     It     is    undisputed       that   Plaintiff   was   not   engaging     in    a

substantial gainful activity, step one of the five-step process.

     Similarly,          it   is   undisputed    that     Plaintiff   has     severe

impairments, step two of the five-step process.                       Plaintiff’s

medical evidence from before 2010 all pertains to knee and back

limitations, and documents his weight.                  Thus, the ALJ properly

found      that    Plaintiff’s        severe     impairments      consisted       of:

degenerative disc disease with radiculopathy; (2) post lumbar

fusion; (3) osteoarthritis of bilateral knees; and (4) obesity.103

Because there was no medical evidence from the relevant period of

Plaintiff’s other alleged conditions such as anxiety or depression,

the ALJ     properly       did not    consider    whether Plaintiff         met   the

requirements       for    those     conditions    under     the   Listings.         In

accordance with step three of the five-step process, the ALJ next

considered whether Plaintiff met the requirements in the Listings

Sections 1.02 and 1.04 for knee and back disabilities, and Section

1.00(Q) for obesity.

     1.      Section 1.02 - Major Dysfunction of a Joint

     Section 1.02 of the Listings requires that the dysfunction of

the joint include the “[i]nvolvement of one major peripheral


     103
             See Tr. 15.

                                           21
weight-bearing joint (i.e., hip, knee, or ankle), resulting in

inability to ambulate effectively as defined in 1.00B2b” or the

“[i]nvolvement    of     one   major   peripheral     joint       in   each   upper

extremity (i.e., shoulder, elbow, or wrist-hand), resulting in

inability to perform fine and gross movements effectively as

defined in 1.00B2c.”       20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.02.

     “Ineffective      ambulation      is   defined   generally        as     having

insufficient     lower    extremity     functioning     .     .    .   to     permit

independent ambulation without the use of a hand-held assistive

device(s) that limits the functioning of both upper extremities.”

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00(b)(1).                  “Inability to

perform fine and gross movements effectively means an extreme loss

of function of both upper extremities . . . .”              20 C.F.R. Pt. 404,

Subpt. P, App. 1 § 1.00(c).

     The ALJ found that Plaintiff did not meet the requirements for

Section 1.02 of the Listings because he was “able to ambulate and

perform fine and gross movements effectively” prior to his DLI.104

     A substantial amount of Plaintiff’s medical history prior to

2010 shows that he was consistently able to ambulate effectively

and that he did not use an assistive device.105                    Plaintiff had

difficulty with heel-to-toe walking at one appointment.106 However,


     104
           See Tr. 16.

     105
           See Tr. 418, 421, 427, 429.

     106
           See Tr. 438.

                                       22
that alone is not enough to meet the Listings’ definition of

ineffective ambulation.       Additionally, Plaintiff was able to heel-

to-toe walk without issue approximately three months later.107            The

court finds that there is substantial evidence supporting the ALJ’s

conclusion that Plaintiff was able to ambulate effectively.

       There is no medical evidence from prior to 2010 that indicates

that    Plaintiff    had    any   issues   with   either   upper   extremity.

Accordingly, the court finds that there is substantial evidence

supporting the ALJ’s conclusion that Plaintiff was able to perform

fine and gross movements effectively.

       For these reasons, the court finds that substantial evidence

supports the ALJ’s conclusion that Plaintiff did not meet the

requirements for Section 1.02 of the Listings.

       2.    Section 1.04 - Disorders of the Spine

       For Plaintiff’s spine and back impairments to qualify under

Section 1.04 of the Listings it is necessary that one of the

following three specific issues be present:

       A. Evidence of nerve root compression characterized by
       neuro-anatomic distribution of pain, limitation of motion
       of the spine, motor loss (atrophy with associated muscle
       weakness or muscle weakness) accompanied by sensory or
       reflex loss and, if there is involvement of the lower
       back, positive straight-leg raising test (sitting and
       supine); or

       B. Spinal arachnoiditis, confirmed by an operative note
       or pathology report of tissue biopsy, or by appropriate
       medically acceptable imaging, manifested by severe


       107
             See Tr. 433.

                                      23
     burning or painful dysesthesia, resulting in the need for
     changes in position or posture more than once every 2
     hours; or

     C.    Lumbar     spinal     stenosis     resulting     in
     pseudoclaudication,    established    by   findings    on
     appropriate medically acceptable imaging, manifested by
     chronic nonradicular pain and weakness, and resulting in
     inability to ambulate effectively, as defined in 1.00B2b.

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.04(a)-(c).              The ALJ found

that Plaintiff does not meet the requirements of Section 1.04

because he lacked the requisite motor and sensory deficits and

there was “no evidence of spinal arachnoiditis or lumbar spinal

stenosis resulting in pseudoclaudication.”108

     There is no medical evidence that Plaintiff suffered from

spinal arachnoiditis.          While there is evidence that Plaintiff

suffered from spinal stenosis, there is no medical evidence that

Plaintiff’s stenosis resulted in pseudoclaudication.109 Furthermore,

as discussed above, there is no medical evidence that Plaintiff was

unable to ambulate effectively.           Accordingly, the ALJ was correct

in finding that Plaintiff did not meet the requirements of Section

1.04(b) or Section 1.04(c).

     With regards to Section 1.04(a), the ALJ found that Plaintiff

lacked     the   section’s     required      motor   and   sensory    deficits.

Plaintiff’s      medical     evidence     consistently     reveals   that    his

reflexes,     sensation,     and   pulses     were   intact    in    his    lower


     108
            See Tr. 16.

     109
            See Tr. 424.

                                        24
extremities and that his motor power was always rated as a five out

of five by his doctors.110        Accordingly, the court finds that the

ALJ’s determination that Plaintiff does not meet the requirements

of Section 1.04(a) is supported by substantial evidence.

     For these reasons, the ALJ properly found that Plaintiff does

not meet the requirements of Section 1.04.

     3.      Section 1.00(Q) - Obesity

     There is no Listing specifically for obesity alone.             However,

the Listings state that “when determining whether an individual

with obesity has a listing-level impairment or combination of

impairments, and when assessing a claim at other steps of the

sequential evaluation process . . . adjudicators must consider any

additional and cumulative effects of obesity.”           20 C.F.R. Pt. 404,

Subpt. P, App. 1 § 1.04(a)-(c).         The ALJ found that Plaintiff was

obese, but that “there is no evidence . . . of the requisite impact

on musculoskeletal, respiratory, cardiovascular, or other body

system     functioning.”111     Plaintiff’s    medical    records   show   his

weight, but do not go beyond that.         Given that there is no evidence

that Plaintiff has a Listing-level impairment or that his obesity

had any effect that gave him a Listing-level impairment, the ALJ

correctly determined that Plaintiff’s obesity does not meet the

requirements of any Listing.        Thus, Plaintiff cannot be considered


     110
             See Tr. 418, 421, 426, 429, 431, 433, 436, 438, 440, 442.

     111
             See Tr. 16-17.

                                      25
disabled under step three of the five-step process and the court

must proceed to the remaining steps.

       4.    Plaintiff Is Not Capable of Performing Past Work

       It is undisputed that Plaintiff is unable to perform his

previous     work     due   to    his     severe     impairments.         Accordingly,

Plaintiff cannot be found to be not disabled under step four of the

five-step process and the court proceeds to the fifth step.

       5.    Plaintiff Is Capable of Doing Other Work

       The final question remaining before the court is whether

substantial evidence exists that Plaintiff can do other work

considering Plaintiff’s age, education, past work experience, and

RFC.

       The ALJ determined that Plaintiff had the RFC “to perform

light work       as   defined     in     20   CFR    404.1567(b)    (lifting    and/or

carrying twenty pounds occasionally and ten pounds frequently;

standing and/or walking about six hours total in an eight-hour

workday; and        sitting      about    six      hours   total   in    an eight-hour

workday.”112     However, the ALJ found that Plaintiff would have to

“be afforded the option to sit and stand at will” and that he could

“never climb ladders, ropes, or scaffolds.113

       The ALJ found that while Plaintiff’s impairments could cause

his    alleged    symptoms,       Plaintiff’s         “statements       concerning   the


       112
             See Tr. 17.

       113
             See Tr. 17.

                                              26
intensity, persistence and limiting effects of these symptoms are

not entirely credible . . . .”114          The ALJ also gave little weight

to Dr. Shapiro’s opinion that Plaintiff was totally disabled from

work activity and could not return to work until further notice due

to his back condition.115      The ALJ gave the opinion little weight

because it:    (1)   was    “not   supported    by   the   objective   medical

evidence”; (2) the opinion was on issues “specifically reserved

under the Regulations to the Commissioner;” and (3) the opinion was

not entirely relevant because the question is whether Plaintiff

could work at all, not whether he could go back to his old job.116

     The ALJ must evaluate every medical opinion in the record and

decide what weight to give each.            See 20 C.F.R. § 404.1527(c).

Generally, the ALJ will give more weight to medical sources who

treated the claimant because “these sources are likely to be the

medical professionals most able to provide a detailed, longitudinal

picture of [the claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained

from the objective medical findings alone or from reports of

individual examinations.”          20 C.F.R. § 404.1527(c)(2); see also

Greenspan, 38 F.3d at 237 (quoting Scott v. Heckler, 770 F.2d 482,

485 (5th Cir. 1985)); SSR 96-5p, 1996 WL 374183, at *2.


     114
           See Tr. 18.

     115
           See Tr. 21, 22, 426-428.

     116
           See Tr. 21-22.

                                      27
     The ALJ is required to give good reasons for the weight given

a treating source’s opinion.        20 C.F.R. § 404.1527(c)(2);          SSR 96-

2p, 1996 WL 374188, at *5.

     When the determination or decision . . . is a denial[,]
     . . . the notice of the determination or decision must
     contain specific reasons for the weight given to the
     treating source’s medical opinion, supported by the
     evidence in the case record, and must be sufficiently
     specific to make clear to any subsequent reviewers the
     weight the adjudicator gave to the treating source’s
     medical opinion and the reasons for that weight.

SSR 96-2p, 1996 WL 374188, at *5.          The regulations require that,

when a treating source’s opinion on the nature and severity of a

claimant’s impairments “is well-supported by medically acceptable

clinical   and    laboratory    diagnostic       techniques      and    is   not

inconsistent with the other substantial evidence” in the case

record, it is to be given controlling weight.                    20 C.F.R. §

404.1527(c)(2); SSR 96-2p, 1996 WL 374188, at *1.

     When the ALJ does not give a treating physician’s opinion

controlling   weight,   he   must    apply   the   following     nonexclusive

factors to determine the weight to give the opinion: (1) the

“[l]ength of the treatment relationship and the frequency of

examination;”    (2)   the   “[n]ature     and   extent    of   the    treatment

relationship;” (3) the relevant medical evidence supporting the

opinion; (4) the consistency of the opinion with the remainder of

the medical record; and (5) the treating physician’s area of

specialization.    20 C.F.R. § 404.1527(c)(2).            However, the ALJ is

only required to consider these factors in deciding what weight to

                                      28
give a medical source opinion; he is not required to record in

writing every step of the process. 20 C.F.R. § 404.1527(c)(“Unless

we give a treating source’s opinion controlling weight . . . we

consider all of the following factors in deciding the weight we

give to any medical opinion.”)(emphasis added).

     Here, the ALJ considered the opinions of Dr. Shapiro, only

giving them little weight for a multitude of reasons as set out in

the ALJ’s decision.       Namely, the ALJ found the following evidence

to be indicative that Plaintiff was not completely disabled: (1)

Plaintiff walked unassisted and was able to heel-to-toe walk; (2)

Plaintiff’s “motor power” was consistently rated five out of five;

(3) Plaintiff’s “deep tendon reflexes were 2+;” (4) “[t]here were

no upper motor neuron findings;” (5) Plaintiff “did not have pain

with hip range of motion;” (6) Plaintiff’s sensation was intact;

(7) “no tensions signs were elicited;” and (8) Plaintiff “had no

pain with SI joint stress.”117      The ALJ articulated his reasoning

and the reasons he provided demonstrate that his findings as to Dr.

Shapiro’s    opinions     and   Plaintiff’s   RFC   were   supported   by

substantial evidence.

     Humphreys, the vocational expert, testified that a person with

Plaintiff’s age during the relevant period, education, past work

experience, and RFC, would be capable of working as a shredder,




     117
            See Tr. 24.

                                    29
laundry sorter, and garment sorter.118   Based on this testimony, the

ALJ concluded that through Plaintiff’s DLI, Plaintiff “was capable

of making a successful adjustment to other work that existed in

significant numbers in the national economy.”119      Accordingly, the

ALJ found that Plaintiff was not disabled through his DLI.120

     There is no evidence suggesting that Humphreys’ conclusion was

incorrect.   Accordingly, substantial evidence supports the ALJ’s

conclusion that Plaintiff was capable of doing other work and,

therefore, Plaintiff was not disabled through his DLI.

                            IV. Conclusion

     Based on the foregoing, the court DENIES Plaintiff’s motion

and GRANTS Defendant’s.

     SIGNED in Houston, Texas, this 24th day of October, 2018.




                                       ______________________________
                                          U.S. MAGISTRATE JUDGE




     118
           See Tr. 54-55.

     119
           See Tr. 26.

     120
           See Tr. 27.

                                  30
